EXHIBIT 99 UIL Holdings Corporation 157 Church Street P.O. Box 1564 New Haven, CT06506-0901 203.499.2812 Fax:203.499.3626 NEWS RELEASE June 29, 2007 Analyst Contact: Susan Allen: 203.499.2409 Media Contact: Anita Steeves: 203.499.2901 After Hours: 203.499.2812 UIL Holdings Corporation 157 Church Street P.O. Box 1564 New Haven, CT06506-0901 203.499.2812 Fax:203.499.3626 UIL Holdings Corporation Announces Officer Change UIL Holdings Corporation (NYSE:UIL) announced today that Mr. Gregory W. Buckis, vice president and controller, has left the Company effective Friday, June 29, 2007.Mr. Buckis’ leaving is connectedto thecompany’s strategic direction to focus on utility operations and on the consolidation of certain finance functions. “We thank Mr. Buckis for his contributions to the Company and wish him well in future pursuits,” said James P. Torgerson, UIL president and chief executive officer. Many of Mr. Buckis’ responsibilities have been reassigned to Mr. Steven P. Favuzza, assistant vice president of corporate financial planning. UIL Holdings Corporation (NYSE:UIL), headquartered in New Haven, Connecticut, is the holding company for: The United Illuminating Company, a regulated utility providing electricity and energy related services to 320,000 customers in the Greater New Haven and Bridgeport areas. For more information on UIL Holdings, visit us at http://www.uil.com. -###-
